Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1974, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 8, 1974 because he voluntarily left his employment without good cause. In his application for benefits claimant stated that he quit his job as a lathe operator because he couldn’t get along with his foreman. At the hearing, however, he contended that he was called into a conference with supervisory personnel of the employer and told that he was being let go because of excessive absenteeism, but that his prospects of finding other employment would be better if he signed a statement indicating that he was leaving of his own accord. However, a representative of the employer who was present at said conference, testified that claimant was merely warned that if his absences continued, resulting in three written warnings to him within the six months to follow thereafter, he would then *774be terminated according to procedures established in his union’s contract, and that he was free to continue in employment as of January 7, 1974, but chose to leave of his own accord. This testimony raised a simple question of credibility, and it is well settled that the "resolution of the conflict as to the cause of appellant’s separation from employment” is a factual determination within the sole province of the board (Matter of Weber [Catherwood] 32 AD2d 697). Because that determination is supported by substantial evidence it must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.